DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 07/18/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 3, 6, 7, 9, 11, and 13, cancelled claims 18-20, and added new claims 21-26. Claims 4, 10, and 15-16 were previously cancelled. Claims 1-3, 5-9, 11-14, 17, and 21-26 are pending and rejected as follows.  

Response to Amendment
	The 35 U.S.C. 112(b) rejection of claim 9 is withdrawn in view of the amendments to the claims. 
	The 35 U.S.C. 101 rejection is withdrawn in view of the amendments to the independent claims. Finding that the claims as amended recite detailed steps directed to how the machine learning model, used to classify data objects, is trained using a set of labels determined by steps that include at least using a separate unsupervised machine learning algorithm to cluster data using feature data generated based on the frequency of extracted words from data objects, displaying a visual representation of the clustered data, and labelling the data by an expert based on the visual representation of clusters, i.e. the claims recite the technical steps of an active or  semi-supervised method used to train the ML classification model to process oilfield data. Therefore, the claims do not recite an abstract idea falling within the enumerated groupings of abstract concepts set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, are found to be directed to an improvement in technology (MPEP 2106.05(a)) and/or are found to use any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)), e.g. Spec: [0089], [0096], [0099]: “This assistive approach reduces time spent labelling by a human and speeds up the process of creating supervised algorithms to generate trained models.”
	The 35 U.S.C. 103 rejection(s) in the previous office action are withdrawn in view of the amendments to the claims. However the claims are newly rejected under 103 over Stundner in view of Mendes as necessitated by amendment. Applicant’s arguments are moot and/or unpersuasive in view of the new grounds of rejection herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-14, 17, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Stundner et al. US 20100138368 A1 (hereinafter “Stundner”) in view of
Mendes et al. US20210165963A1 (hereinafter “Mendes”). 
Claim 1 and 11,
Stundner teaches: A computer-implemented method for analyzing data employing at least one data processor having processor-implemented instructions, the method comprising: / A computing system, comprising: one or more processors; and a memory system including one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors cause the computing system to perform operations, the operations comprising:  ([0127]: Computing device 700 includes one or more processors or processing units 702, one or more memory and/or storage components 704, one or more input/output (I/O) devices 706, and a bus 708 that allows the various components and devices to communicate with one another.; Fig. 6, 18; [0127]-[0131])
obtaining data objects from a data repository, wherein the data objects comprise observational data related to one or more oil wells, oil fields, or a combination thereof; ([0077]: Overall, the data integration portion 402 may cleanse and prepare an incoming data stream (e.g. real-world data stream) into complete data sets 409 which are suitably similar (in format, etc.) to the training and testing patterns and/or data for use by the models and components of the system 400. The data integration portion 402 may also convert predicted or transformed values from the models and components of the system 400 back into real-world values. The complete data sets 409 are then provided to a data clustering portion 410 of the system 400, as described more fully below.; [0078]: In some implementations, the data integration portion 402 may be configured to operate in an automated fashion. This may be particularly desirable for environments involving non-stationary time-series data (e.g. oil and gas production data) that may include evolving trends and populations that may benefit from (or require) special data preparation and pre-processing methods. For example, data can be reduced stepwise while the data quality increases, as data with a certain frequency (e.g. every 10 seconds) may not be useable or feasible for real-time decision making purposes. Furthermore, various features may be required to manage the multi-frequency and variable nature of certain data (e.g. reservoir surveillance data).; Fig. 9 ; [0079]:  In this implementation, the automated data integration system 450 includes a data source portion 452, a data preparation portion 460, a data back-population portion 470, and a data pre-processing portion 480 that ultimately provides the resulting processed data sets. (e.g. to the data clustering portion 410 of the system 400 of FIG. 8). ; [0080]-[0081])
using a machine-learning model to classify the data objects based on the observational data contained therein to assign a set of labels to the data objects, (Fig. 8, e.g.: “410” -> “412” -> “416” -> “425”, i.e output of ML clustering and classification is labeled data; [0031]: On the other hand, mapping activities during the mapping mode may automatically classify a new input vector. ; [0032]: The terms “active learning” or “supervised learning” may be used to refer to one or more machine-learning techniques for creating a function from training data. For example, training data may consist of pairs of input objects (typically vectors), and one or more desired outputs. The output of the function can be a continuous value (sometimes called “regression”), or can predict a class label of the input object (sometimes called “classification”). ; [0086]: For example, in some implementations, a semi-automatic approach for providing suitable training data includes using one or more Self-Organizing Maps (SOM). The SOM may be an unsupervised machine learning algorithm, where unlabeled data may be organized into clusters of similar objects (i.e. providing a kind of clustering of the data). In the semi-automatic approach, an expert 414 may provide a synthetic pattern 415 which may define how many different classes of patterns are presumed to be present in the data. The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network)
wherein the machine learning model is trained based on the set of labels, (Fig. 8; [0031]: In the training mode, a self-organizing map may be built or augmented using input examples.; [0085]: At 412, map training and cluster membership determinations may be performed. One factor for training reliable reasoning tools, such as the training of a Bayesian network during map training at 412, is providing good quality and quantity of training data for the network to learn. In some implementations, the provision of suitable training data can be achieved by manually labeling a rather large amount of data, which may be relatively tedious and time consuming. In further implementations, the provision of suitable training data may occur in a semi-automated fashion.; [0086]: The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network.; [0089]: As further shown in FIG. 8, in some implementations, the output of the active learning portion 416 may be provided to a map corrector portion 418 that may further improve the classification of input patterns. In the map corrector portion 418, a user might correct the SOM results (e.g. map pattern) directly. In some implementations, the map corrector portion 424 may access a multi-dimensional outlier detector 419 to identify candidate data for possible correction, and may provide new positions of input for re-training at 420.; [0090]:  In addition, in some implementations, the functionalities of the map corrector portion 418 may be said to involve semi-supervised learning, in that the map corrector portion 418 “adds” some human supervision to an originally unsupervised method, and active learning, in that supervisory feedback from the user (or expert) may be involved.; [0092]: the output from the map corrector portion 418 (and re-training 420) and the cluster editor 422 may be fed back to the data clustering portion 410, and one or more of the above-described activities 410-422 may be repeated until results satisfactory to the expert 414 (or other user) have been achieved.)
wherein the set of labels is determined by i) extracting … data objects, ([0077]: Overall, the data integration portion 402 may cleanse and prepare an incoming data stream (e.g. real-world data stream) into complete data sets 409 which are suitably similar (in format, etc.) to the training and testing patterns and/or data for use by the models and components of the system 400. The data integration portion 402 may also convert predicted or transformed values from the models and components of the system 400 back into real-world values. The complete data sets 409 are then provided to a data clustering portion 410 of the system 400, as described more fully below.; Fig. 8 “402”; Fig. 9; [0082]: the data preparation portion 460 may provide one or more of the following functionalities: retrieving the data from the data source portion 452 at 462,) 
…iv) inputting the feature data into an unsupervised machine learning algorithm that clusters the data objects given the feature data as input, (Fig. 8 “410”; [0084]: The pre-processed data resulting from one or more of these functionalities may then be stored along with corresponding context information within a data repository 490, and/or the results (e.g. the complete data sets 409 of FIG. 8) may be provided at 492 from the automated data integration system 450 to other components (e.g. the data clustering portion 410 of FIG. 8); [0085]:  complete data sets 409 are provided by the data integration portion 402 to the data clustering portion 410. At 412, map training and cluster membership determinations may be performed.; [0086]: The SOM may be an unsupervised machine learning algorithm, where unlabeled data may be organized into clusters of similar objects (i.e. providing a kind of clustering of the data).)
v) displaying a visual representation that conveys … the clusters of data objects …vi) labelling the clusters of data objects by an expert user based on the display of the visual representation of v), wherein the labelling assigns labels to the clusters that correspond to a plurality of different oil field operations; (Fig. 8 “416”, “418”; [0087]: After the unsupervised training and clustering actions at 410, 412, an active learning portion 416 receives the output, and an expert 414 may review and refine the cluster assignments, and may assign to each of the problem classes defined in the synthetic pattern 415 a corresponding one or more of the clusters identified by the SOM. In at least some implementations, the expert 414 may use an interface (e.g. an input/output device) to provide knowledge inputs via an interactive wizard that operates on the interface.;  [0091]:  The cluster editor portion 422 may provide an expert 414 (or user) an opportunity to manually modify one or more cluster assignments (and/or data labels) of one or more data points. For example, in some implementations, the expert may graphically readjust one or more cluster boundaries on a visual representation of a multi-dimensional dataset (e.g. in a Self Organizing Map, multi-dimensional cross-plot, time series plot, etc.; [0092]: Labeling of the data may be performed by the expert 414 prior to addition to the case catalog 425.; [0037]: The case catalog may be used to train a Bayesian network to identify business opportunities triggered by events detected in business and operation data; [0078]: the data integration portion 402 may be configured to operate in an automated fashion. This may be particularly desirable for environments involving non-stationary time-series data (e.g. oil and gas production data); [0093]: the plurality of variables 512 may represent those involved is operating an oil or gas production facility)
determining output data from the data objects after classifying the data objects, wherein the output data represents one or more historical data analytics for the one or more oil wells, oil fields, or a combination thereof, ([0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred; Fig. 8: “438” -> “442”; [0088]: In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network.; Fig. 8 : e.g. “412” -> ”425”-> “438” -> “442”; [0110]: For example, FIG. 14 shows a visual display 550 of representative results of a sensitivity and root cause analysis using the Bayesian network deployment component 438 in accordance with the teachings of the present disclosure. In this implementation, the visual display 550 includes a visual representation of an overall analysis result 552 (e.g. a pie chart showing relative percentages), and also a plurality of variable displays 554 (e.g. bar charts of uncertainty values and corresponding statistical characteristics) corresponding to various variables 554 involved in the formulation of the overall analysis result 552.; Fig. 14; [0037]: The case catalog may be used to train a Bayesian network to identify business opportunities triggered by events detected in business and operation data. In turn, recommendations based on expertise or modeling tools can be integrated in the decision making support. Stochastic modeling tools, such as experimental design, can make use of probability distribution information used in the Bayesian networks. After decisions have been made, actual performance may be compared against the expected improvement (e.g. optimization) provided by the recommendation, and the resulting effectiveness of decisions made may be captured and stored along with desired contextual information which occurred during the decision making and performance review processes.)
visualizing the output data including the one or more historical data analytics. (Fig. 14; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred; [0110]: In this implementation, the visual display 550 includes a visual representation of an overall analysis result 552 (e.g. a pie chart showing relative percentages), and also a plurality of variable displays 554 (e.g. bar charts of uncertainty values and corresponding statistical characteristics) corresponding to various variables 554 involved in the formulation of the overall analysis result 552.; [0111]: Related recommended actions can be displayed.); and
planning and performing at least one oilfield operation based on the one or more historical data analytics in order to increase production.  (Fig. 8: “442”, 13; [0047]: As further shown in FIG. 3, one or more decisions and/or actions are taken at 164. ; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0111]: Related recommended actions can be displayed. Once the cause has been selected by the user, the user may inform other system users about the recommendation, such as through electronic mail or other mechanisms.;  [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).;  claim 17: wherein the one or more computer-readable instructions configure the system to determine at least one recommended fossil fuel production action to achieve an increase in fossil fuel production, the at least one recommended fossil fuel production action including at least one of optimizing water and/or gas lift injection, pressure drawdown, workover wells, recompletion, pump efficiency, downtime, sand production, or other operational constraints.)
Stundner fails to clearly teach: 
i) extracting words from the data objects, ii) generating scores or values for the words based on frequency of the words in the data objects, iii) using the scores or values for the words to generate feature data for the data objects, iv) inputting the feature data into an unsupervised machine learning algorithm that clusters the data objects given the feature data as input, v) displaying a visual representation that conveys words in the clsuters of data objects as well as significance of the words in the clusters of data objects, vi) labelling the clusters of data objects by an expert user based on the display of the visual representation of v), wherein the labelling assigns labels to the clusters that correspond to a plurality of different oil field operations;
Mendes however, in analogous art of drilling operations data analysis, teaches: 
wherein the machine learning model is trained based on the set of labels, wherein the set of labels is determined by ([0052]: Labeled sentences 362 can then be used to train a neural network 364 for performing classification of unseen sentences 366. ; [0070]:  the neural networks can be trained on a set of labeled sentences provided by a drilling user or expert. These sentences can be extracted from PT drilling reports 200 and/or NPT drilling reports 202. Each labeled sentence can be preprocessed with the same regular expressions used for cleaning the corpus)
i) extracting words from the data objects, ([0044]-[0045]: The text extraction and cleaning process 352 can include extracting text from a database 308 containing drilling reports to obtain a corpus 310 of text from the drilling reports.; [0046]-[0047]: In the vectorization and plotting process 354, the cleaned text 312 can be split/divided/partitioned into words 358, and the resulting corpus can be passed to a word-to-vector transformation function 360)
ii) generating scores or values for the words based on frequency of the words in the data objects, iii) using the scores or values for the words to generate feature data for the data objects, iv) inputting the feature data into an unsupervised machine learning algorithm that clusters the data objects given the feature data as input, ([0054]:  To illustrate, the Mikolov et al. methodology, known in the art, can be implemented… Furthermore k=64 words w1; w2; . . . ; wk are sampled from the vocabulary at random from the unigram distribution P (w). The probability of the pair (wc; wo) can be maximized and the probability of the pairs (wc; wi); i=1; 2; . . . ; k can be minimized with the objective: J t=log σ(u O T v c)+Σi=1 k 
    PNG
    media_image1.png
    38
    25
    media_image1.png
    Greyscale
 w i P(w)[ log σ(−u i T v c)]  Eq. 1 and σ ( x ) = 1/( 1 + e – x) is the sigmoid function. This process can be repeated for all context windows throughout the corpus leading to the total objective J=Σt=1 TJt. ; [0055]-[0056]:  The vectors learned in this stage can be clustered into clusters 422 of concepts or semantic relationships.; [0058]: For example, concepts or words remarks and remark in the remarks 410 cluster can be arranged or depicted in close proximity based on their similarity or relevance to each other.; [0071]: the word cloud 700 shows an example of the frequency of physical units, acronyms, and abbreviations that are often included in drilling reports. )
v) displaying a visual representation that conveys words in the clusters of data objects as well as significance of the words in the clusters of data objects, (Fig. 7, Fig. 4A-4B; [0058]: For example, concepts or words remarks and remark in the remarks 410 cluster can be arranged or depicted in close proximity based on their similarity or relevance to each other. ; [0060]: The word cloud 450 can group, arrange, or cluster word vectors based on concepts or semantic relationships. Relationships, clusters, and/or groupings can be depicted graphically. ; [0071]: FIG. 7 illustrates a diagram of an example word cloud 700 from drilling reports. As illustrated, the word cloud 700 shows an example of the frequency of physical units, acronyms, and abbreviations that are often included in drilling reports.  For example, the word cloud 700 can include a cluster 720 of repeated and/or related words such as “incident” and “accident”.) vi) labelling the clusters of data objects by an expert user based on the display of the visual representation of v), wherein the labelling assigns labels to the clusters that correspond to a plurality of different oil field operations; ([0049]:  To illustrate, the projected plane can be used to generate a word cloud… for each point in the plane and/or visualizations, a label can be added corresponding to the associated word of the particular point ; [0070]:  the neural networks can be trained on a set of labeled sentences provided by a drilling user or expert. These sentences can be extracted from PT drilling reports 200 and/or NPT drilling reports 202. Each labeled sentence can be preprocessed with the same regular expressions used for cleaning the corpus; [0071]; [0092]:  For example, the word vectors can be projected into a Cartesian plane and visually presented in an interface, such as a word cloud. Each word or word vector can be labeled. For example word vectors can be labeled based on a respective word corresponding to the word vector in the Cartesian plane.; [0056]:  For example, vectors can be clustered into clusters 422 of concepts such as integers 402, operations 404, well diameters 406, pump actions 408, remarks 410, well trajectories 412, months 414, years 416, issues and 418. Moreover, the vectors can include labels 420, which can be based on the corresponding words.; Fig. 4A-B, 7)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Stundner’s system and methods for oilfield data classification and analysis as described above, to clearly include enabling an expert to label data used to train the ML classification model based on a visual representation of the words and significance of words in the clusters based on the frequency of extracted words in the data objects in view of Mendes with the motivation to provide accurate and effective analysis and classification of drilling data including quick and efficient visualization and review of relevant data (e.g. Mendes: [0031]: The disclosed technology addresses the need in the art for tools capable of performing intelligent, automated, and effective analysis, classification, and presentation of drilling reports and intelligence. The approaches herein can provide accurate and computerized tools for automatic classification of drilling reports. Such tools can be robust and capable of correcting or understanding typing errors, abbreviations, language shortcuts or terms of art, symbols, acronyms, etc. The technologies and approaches herein can provide interactive visualizations of the hidden semantic relationships of concepts between drilling reports, and graphical tools for retrieving or filtering data based on report sequencing and classifications. The graphical tools and visualizations can allow users and engineers to quickly identify and sift through relevant sequences within large volumes of drilling reports, and efficiently interact and understand concepts and intelligence provided in the drilling reports.; [0061]: Users can thus quickly navigate and filter through reports in a visual and interacted manner.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Stundner and Mendes in the same field of oilfield data analysis and classification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stundner (at least: [0085]-[0089]; Fig. 8,9; [0082]) describing classifying and clustering data retrieved from a variety of data sources including allowing expert input, review and feedback to provide a semi-automatic approach and active and supervised learning methods that add to the unsupervised method(s) [0090]: “In addition, in some implementations, the functionalities of the map corrector portion 418 may be said to involve semi-supervised learning, in that the map corrector portion 418 “adds” some human supervision to an originally unsupervised method, and active learning, in that supervisory feedback from the user (or expert) may be involved.” including enabling an expert to review and refine cluster assignments and labels based on visual representations of the data and clusters, [0087] & [0091], the results of the combination were predictable (MPEP 2143 A).

Claims 2 and 12, 
Stundner further teaches: wherein the machine learning model comprises a neural network ([0031]: As used herein, the term “self-organizing map” (SOM) may be used to refer to a type of artificial neural network that is trained using unsupervised learning to produce a low-dimensional (typically two dimensional), discretized representation of an input space of one or more training samples, called a map)

Claims 3 and 13 ,
Stundner further teaches: wherein the unsupervised machine learning algorithm is configured to cluster the data objects into clusters based on a similarity value… ([0091]: The cluster editor portion 422 may provide an expert 414 (or user) an opportunity to manually modify one or more cluster assignments (and/or data labels) of one or more data points.; [0088]: After the assignments, at least two approaches may be used, either singly or in combination, to clarify class membership during the active learning portion 416. In a first approach, the data grouped into the clusters may be assumed to be labeled as belonging to that specific class and reliable, and can therefore be directly used as training data for a Bayesian network…In some implementations validation of these approaches may be performed during the active learning 416 by comparing the results of these approaches with benchmark data (e.g. completely manually-labeled data). ; [0032]: The output of the function can be a continuous value (sometimes called “regression”), or can predict a class label of the input object (sometimes called “classification”). In some implementations, the task of a supervised learner may include predicting a value of a function for a valid input object after having seen a number of training examples (i.e. pairs of input and target output). ; [0086]: For example, in some implementations, a semi-automatic approach for providing suitable training data includes using one or more Self-Organizing Maps (SOM). The SOM may be an unsupervised machine learning algorithm, where unlabeled data may be organized into clusters of similar objects (i.e. providing a kind of clustering of the data). In the semi-automatic approach, an expert 414 may provide a synthetic pattern 415 which may define how many different classes of patterns are presumed to be present in the data. The data clustering portion 410 may then train and cluster at 412 an SOM of the data with the same number of classes identified in the synthetic pattern 415)
Stundner fails to clearly articulate: wherein the unsupervised machine learning algorithm is configured to cluster the data objects into clusters based on a similarity value calculated based on words contained in each of the data objects. (bold emphasis added)

Mendes however further teaches: wherein the unsupervised machine learning algorithm is configured to cluster the data objects into clusters based on a similarity value calculated based on words contained in each of the data objects. (bold emphasis added) ([0058]:  For example, concepts or words remarks and remark in the remarks 410 cluster can be arranged or depicted in close proximity based on their similarity or relevance to each other.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Stundner’s system and methods to include clustering the data objects based on the similarity of words in the data objects in view of Mendes with the motivation to provide accurate and effective analysis and classification of drilling data including quick and efficient visualization and review of relevant data (e.g. Mendes: [0031]: The disclosed technology addresses the need in the art for tools capable of performing intelligent, automated, and effective analysis, classification, and presentation of drilling reports and intelligence. The approaches herein can provide accurate and computerized tools for automatic classification of drilling reports. Such tools can be robust and capable of correcting or understanding typing errors, abbreviations, language shortcuts or terms of art, symbols, acronyms, etc. The technologies and approaches herein can provide interactive visualizations of the hidden semantic relationships of concepts between drilling reports, and graphical tools for retrieving or filtering data based on report sequencing and classifications. The graphical tools and visualizations can allow users and engineers to quickly identify and sift through relevant sequences within large volumes of drilling reports, and efficiently interact and understand concepts and intelligence provided in the drilling reports.; [0061]: Users can thus quickly navigate and filter through reports in a visual and interacted manner.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Stundner and Mendes in the same field of oilfield data analysis and classification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stundner at least [0086] describing using an unsupervised ML algorithm to cluster data based on similarity, the results of the combination were predictable (MPEP 2143 A).

Claim 5 and 14,
Stundner further teaches: wherein the one or more historical data analytics represent a change in hydrocarbon production from the one or more wells, one or more oilfields, or the combination thereof in response to one or more oilfield operations.  ([0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0046]: One or more of identification of an opportunity, detection of events, and/or detection of anomalies occurs at 156. At 158, validation of an opportunity and/or events occurs, and diagnosis of the opportunity and/or events occurs at 160. At 162, optimization of the business and/or operations opportunity is generated and/or managed.; [0114]: For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.)… the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). ; [0116]: In this implementation the workflow 600 may begin with an objective function 602 (e.g. accelerate oil production). The relevant constraints on performance and related metrics 604 (e.g. pressure limits, production limits, etc.) may then be identified. Key Performance Indicators (KPI's) and events 606 may also be determined (e.g. pressures, rates, ratios, velocities, temperatures, etc.), and one or more cases or business opportunities 608 (e.g. pressure drop in aquifer, decrease in well injectivity, etc.) may be identified. Then, using a self-improving reasoning tool (system or process) having integrated data-driven modeling and knowledge in accordance with the teachings of the present disclosure (e.g. system 400), a user may determine one or more decisions and/or actions 610 that may be recommended by the reasoning tool to achieve the desired objective function 602.)

Claim 6,
Stundner further teaches: further comprising conducting field planning and operations to recover additional resources from a reservoir, identify an intervention technique for an oilfield operation, or identify a historical workover technique to increase production from the oilfield operation, based at least in part on the one or more historical data analytics.(Fig. 8; [0116]: Then, using a self-improving reasoning tool (system or process) having integrated data-driven modeling and knowledge in accordance with the teachings of the present disclosure (e.g. system 400), a user may determine one or more decisions and/or actions 610 that may be recommended by the reasoning tool to achieve the desired objective function 602.; [0047]: As further shown in FIG. 3, one or more decisions and/or actions are taken at 164. ; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).;  claim 17: wherein the one or more computer-readable instructions configure the system to determine at least one recommended fossil fuel production action to achieve an increase in fossil fuel production, the at least one recommended fossil fuel production action including at least one of optimizing water and/or gas lift injection, pressure drawdown, workover wells, recompletion, pump efficiency, downtime, sand production, or other operational constraints.)
 
Claim 7,
Stundner further teaches: further comprising determining a return on an oilfield operation configured to enhance production from the one or more oil wells, the one or more oil fields, or the combination thereof based on the one or more historical data analytics. ([0037]: The case catalog may be used to train a Bayesian network to identify business opportunities triggered by events detected in business and operation data. In turn, recommendations based on expertise or modeling tools can be integrated in the decision making support. Stochastic modeling tools, such as experimental design, can make use of probability distribution information used in the Bayesian networks. After decisions have been made, actual performance may be compared against the expected improvement (e.g. optimization) provided by the recommendation, and the resulting effectiveness of decisions made may be captured and stored along with desired contextual information which occurred during the decision making and performance review processes. In further implementations, a second Bayesian network may be trained and updated automatically for further improved decision support.; [0038]: the advisory process 100 integrates data-driven modeling and knowledge to provide a self-improving reasoning tool. More specifically, in this implementation, the advisory process 100 includes an identifier component 102, a decision support component 104, and a capture component 106. The identifier component 102 may identify opportunities, including one or more types of business opportunities, operations opportunities, etc. The decision support component 104 may provide support for one or more appropriate actions (or decisions) to be taken in order to manage the business or operations opportunity in an improved (or optimized) way. And the capture component 106 may capture an effectiveness of the one or more appropriate actions (or decisions), and may integrate the effectiveness data into the process 100 (e.g. into the identifier component 102, the decision support component 104, or both) to improve the process 100 for performing future advisory support.  ; [0110]: In further implementations, a user can evaluate a result sensitivity using the Bayesian network deployment component 438. Impacts of changes in input parameters may be determined (and/or displayed) in changing results.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations to enable a facility or system to operate at full potential according to an objective function and existing constraints (e.g. gas lift optimization in oil and gas operations). In still other implementations, the performance improvements may include identification of new business opportunities, including those which may add value or increase operational output of a system (e.g. oil and gas production through infill drilling locations).)

Claims 8 and 17,
Stundner further teaches: wherein the one or more historical data analytics comprises an amount of hydrocarbon produced from a well or a field, an impact of one or more workover operations or interventions conducted on the well or the field, and an amount of hydrocarbon that would have been produced under at least one what-if scenario related to a workover operation or intervention. / and an extrapolation of the amount of hydrocarbon that would have been produced in the operations or interventions were not conducted ([0101]:  For example. FIG. 12 shows a graphical representation 520 of possible data ranges for a plurality of variables (i.e. forecast uncertainty, estimated recovery, decline rate, and average distance to drainage area) involved in an implementation of a Bayesian network in accordance with the teachings of the present disclosure. ; [0110]: In further implementations, a user can evaluate a result sensitivity using the Bayesian network deployment component 438. Impacts of changes in input parameters may be determined (and/or displayed) in changing results.; [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. ; [0115]: For non-closed-loop control, models can be used in order to forecast optimized (or desired) performance and a base case (or benchmark).; [0116]- [0117]: Although not shown in FIG. 15, in order to manage one or more constraints in an improved or optimized manner, the workflow 600 may further include one or more corrective actions determined to improve performance after a case (business opportunity) has been identified from events. In some implementations, the user may define a period and/or other boundary conditions for the performance review in order to capture the effectiveness of decisions 612 based on measured and/or calculated metrics related to the constraints (e.g. as expected production increment target after correction action). Typically, effectiveness may be related to a comparison of an actual performance resulting from a decision versus a target or anticipated performance. Recommendations may then be altered according to an achieved effectiveness.)

Claim 9,
Studner further teaches: wherein the data objects comprise structured data1 and unstructured data.  (Studner: Fig. 9; [0078]: In some implementations, the data integration portion 402 may be configured to operate in an automated fashion. This may be particularly desirable for environments involving non-stationary time-series data (e.g. oil and gas production data) that may include evolving trends and populations that may benefit from (or require) special data preparation and pre-processing methods.; [0080]: In the implementation shown in FIG. 9, the data source portion 452 includes a plurality of data sources 454. More specifically, the data source portion 452 includes one or more of a Supervisory Control And Data Acquisition (SCADA) systems 454A (e.g. like those SCADA systems commercially-available from Lee-Dickens Ltd. of Kettering, U.K.), an operational historian component 454B (e.g. like those components commercially-available from Lee-Dickens Ltd. of Kettering, U.K.), a manual entry device 454C (e.g. cell phone, palmtop or hand-held computer, Personal Data Assistant, etc.), a data file (e.g. text file, image file, spreadsheet file, ASCI, HTML, machine-readable, etc.), or a corporate or operational database (or server) 454E.)

Claims 21 and 24,
Stundner further teaches: wherein: the at least one oilfield operation involves a well workover or intervention.    (Fig. 13; [0047]: As further shown in FIG. 3, one or more decisions and/or actions are taken at 164. ; [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0111]: Related recommended actions can be displayed. Once the cause has been selected by the user, the user may inform other system users about the recommendation, such as through electronic mail or other mechanisms.;  [0114]: For example, based on one or more recommendations or process control settings selected (actions), performance improvements may be quantified. Depending on the type of business and operation opportunity, the performance improvements may be determined in different ways. For example, in some implementations, the performance improvements resulting from the results of the advisory system 400 may include the performance of preventive maintenance to reduce or avoid undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.). In further implementations, the performance improvements may include improvements or optimization of operations;  claim 17: wherein the one or more computer-readable instructions configure the system to determine at least one recommended fossil fuel production action to achieve an increase in fossil fuel production, the at least one recommended fossil fuel production action including at least one of optimizing water and/or gas lift injection, pressure drawdown, workover wells, recompletion, pump efficiency, downtime, sand production, or other operational constraints.)

Claims 22 and 25,
Stundner further teaches: wherein: the plurality of different oilfield operations corresponding to the labels is selected from the group including workers, interventions, fracturing operations, drilling operations, production operations, and completion operations.  ([0044]: may include a Bayesian network 128 for one or more of classification of events, validation, and diagnosis of an opportunity.; [0092]:  Labeling of the data may be performed by the expert 414 prior to addition to the case catalog 425.; [0093]: the plurality of variables 512 may represent those involved is operating an oil or gas production facility (e.g. operating conditions, fluid gravity, flow, discharge pressure, intake pressure, intake temperature vibrations, motor winding temperature, reservoir pressure above bubblepoint pressure, etc.).;  [0094]: Referring again to FIG. 8, as noted above, the expert 414 may perform data labeling at 428. In some implementations, the Bayesian network structure and labeled data, together with one or more expectations 429 (e.g. the expectations or predictions of the expert), may be stored to the case catalog 425.; [0116]: and one or more cases or business opportunities 608 (e.g. pressure drop in aquifer, decrease in well injectivity, etc.) may be identified.;  [0108]: Results of the Bayesian network 438 may include predicted cases and probabilities of causes, which may be provided (e.g. visually displayed) as probabilities that certain business and operation opportunities may occur or have occurred.; [0114]: undesirable events (e.g. facility failures, Electric Submersible Pump (ESP) failures, etc.).)

Claims 23 and 26,
Stundner fails to teach however Mendes further describes: wherein: the significance of a given word in the clusters of data objects is represented by size of the given word in the visual representation of v).  (Fig. 7 showing a word cloud depicting words with variation in size based on frequency/significance; [0071]: As illustrated, the word cloud 700 shows an example of the frequency of physical units, acronyms, and abbreviations that are often included in drilling reports. These features can further complicate sentence classification as previously noted. Moreover, certain words, such as “incident” and “accident” may be frequently reported. For example, the word cloud 700 can include a cluster 720 of repeated and/or related words such as “incident” and “accident”.; [0049]: words can be clustered into different colors, shapes, objects, containers, labels, etc. ; [0060]: The word cloud 450 can group, arrange, or cluster word vectors based on concepts or semantic relationships. Relationships, clusters, and/or groupings can be depicted graphically. For examples, word vectors having related concepts can be clustered together and colored based on their related concepts. Clusters and/or concepts can be interactive as well.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Stundner’s system and methods for oilfield data classification and analysis as described above, to clearly include providing a visual representation of clustered words with the significance of words represented by size in view of Mendes with the motivation to provide accurate and effective analysis and classification of drilling data including quick and efficient visualization and review of relevant data (e.g. Mendes: [0031]: The disclosed technology addresses the need in the art for tools capable of performing intelligent, automated, and effective analysis, classification, and presentation of drilling reports and intelligence. The approaches herein can provide accurate and computerized tools for automatic classification of drilling reports. Such tools can be robust and capable of correcting or understanding typing errors, abbreviations, language shortcuts or terms of art, symbols, acronyms, etc. The technologies and approaches herein can provide interactive visualizations of the hidden semantic relationships of concepts between drilling reports, and graphical tools for retrieving or filtering data based on report sequencing and classifications. The graphical tools and visualizations can allow users and engineers to quickly identify and sift through relevant sequences within large volumes of drilling reports, and efficiently interact and understand concepts and intelligence provided in the drilling reports.; [0061]: Users can thus quickly navigate and filter through reports in a visual and interacted manner.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Stundner and Mendes in the same field of oilfield data analysis and classification and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Stundner (at least: [0085]-[0089]; Fig. 8,9; [0082]) describing classifying and clustering data retrieved from a variety of data sources including allowing expert input, review and feedback to provide a semi-automatic approach and active and supervised learning methods that add to the unsupervised method(s) [0090]: “In addition, in some implementations, the functionalities of the map corrector portion 418 may be said to involve semi-supervised learning, in that the map corrector portion 418 “adds” some human supervision to an originally unsupervised method, and active learning, in that supervisory feedback from the user (or expert) may be involved.” including enabling an expert to review and refine cluster assignments and labels based on visual representations of the data and clusters, [0087] & [0091], the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10956790 B1 Describing a GUI tool for data set analysis including visualizing clustered data as word clouds and allowing users to provide labels based on the visualization; US 11120364 B1 describing an AI system for classifier training using training data visualizations and labeling feedback; US11157822B2 describing classification model training using expert submissions; CA 2694551 A1 describing oilfield data analysis and quality measure including generation of tag clouds for visualization of importance of word tags, e.g. [0047].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 E.g. Applicant’s Spec: [0002]: When processing decades of historical oilfield data spread across both structured (production time series) and unstructured records (workover reports),; [0048]: The data may include both structured data (time series and relational databases) and unstructured data (documents and text-based files).